Citation Nr: 9918434	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected ulcerative colitis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that granted entitlement to 
service connection for ulcerative colitis, evaluated as 30 
percent disabling, effective from February 3, 1993. 

In August 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The case was previously before the Board in November 1997, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent necessary. 

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected ulcerative colitis has 
been in remission since 1993, with only periodic flare-ups 
and no evidence of malnutrition, health only fair, anemia, 
general debility, or liver abscess.

3.  The veteran's service-connected ulcerative colitis does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected ulcerative colitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.114, Diagnostic Code 7323 (1998).

2.  Referral for consideration of an extra-schedular rating 
for service-connected ulcerative colitis is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected ulcerative 
colitis.  Accordingly, his claim for an initial rating in 
excess of 30 percent for his service-connected disability is 
a well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the June 1995 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
ulcerative colitis for any period of time since his original 
claim in February 1993.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  In 
the particular circumstances of this case, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
ulcerative colitis.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a 
supplemental statement of the case that correctly identified 
the issue on appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In 
this case, the RO assigned a 30 percent rating as of day of 
the veteran's claim for service connection for ulcerative 
colitis, i.e., February 3, 1993, and the Board will consider 
the evidence of record since that time in evaluating the 
veteran's claim.  

The veteran's service-connected ulcerative colitis is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7323 
(1998).  A 30 percent disability rating is assigned for 
moderately severe ulcerative colitis with frequent 
exacerbations.  The next higher, or 60 percent rating, is 
assigned for severe ulcerative colitis, with numerous attacks 
a year and malnutrition, the health only fair during 
remissions.  The highest, or 100 percent rating, is assigned 
for pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.

Here, the veteran's VA treatment records dated in April 1993 
from the Decatur VA Medical Center (VAMC) indicate that 
biopsies showed crypt architecture distortion and cryptitis 
with worse findings in the rectum.  These findings were 
described as consistent with ulcerative colitis. 

On VA general medical examination in May 1993, the veteran's 
complaints included 10 to 12 bowel movements per day, body 
weight fluctuating from 182 to 189 pounds clothed, and a poor 
appetite; however, the veteran managed to eat several meals 
per day.  He reported onset of ulcerative colitis in 
September 1991, with bleeding for a few months without pain.  
He had a recurrence in January 1992 associated with abdominal 
cramps, diarrhea and bloody stools, which continued until 
January 1993.  He was currently following a protocol 
initiated at an Emory University research program.  On 
examination, the veteran was 67.5 inches tall and weighed 180 
pounds, with a maximum weight in the past year of 183 pounds.  
He was described as well developed and well nourished.  
Examination of the digestive system was essentially normal.  
There was a one centimeter polypoid mass at about 5 o'clock 
of the anal verge.  There was no blood on exploring gloved 
digit.  The examiner diagnosed history of ulcerative colitis, 
presently under treatment.

The veteran testified at a personal hearing at the RO in 
March 1995.  He was reportedly told by doctors at Emory 
Hospital that his condition was in remission and was 
prescribed medication.  His current complaints included 
frequent bowel movements with blood and mucous.  He had 
stretches of diarrhea followed by periods of constipation.  
He denied any nausea or anemia.  

The veteran was re-examined by VA (rectum/anus examination) 
in April 1995.  He denied any abdominal pain.  He reported 
having soft stools once in a while, three or four times a day 
for four days, which come and go.  The abdomen was soft with 
no organomegaly palpable.  There was no rebound.  Bowel 
sounds were active.  There were no symptoms of dehydration.  
There was no ulceration and no hemorrhoids in the rectum.  
The veteran weighed 190 pounds.  His maximum weight in the 
past year was 210 pounds.  There was no malnutrition, nausea 
or anemia.  Bowel disturbance was present at times.  
Abdominal disturbance was described as "asymptomatic at this 
time."  The diagnosis was ulcerative colitis, on medication, 
asymptomatic at this time.   

On VA intestine examination in April 1995, the veteran 
complained of abdominal cramps and diarrhea on multiple 
occasions and occasional blood in the stool.  
Proctosigmoidoscopy revealed no lesions and very good 
sphincter tone.  At 25 centimeters, the mucosa was 
erythematous.  There were several small areas of irritation 
secondary to the scope which bled easily.  The examiner's 
impression was chronic ulcerative colitis.

Also associated with the claims folder are treatment records 
from the New Orleans VAMC dated from 1995 to 1997.  In March 
1995, the veteran complained of bloody stools for one month, 
four to six times a day, in moderate quantity, with abdominal 
cramps.  He was on no medication.  He denied any fever, 
nausea or vomiting.  There was mild tenderness in the left 
lower quadrant.  The examiner diagnosed mild exacerbation of 
ulcerative colitis.  The veteran was prescribed medication.  
The condition was described as in remission on examination in 
September 1995.  In January 1996, the veteran was doing well.  
His weight was stable and his appetite good.  He had three to 
four bowel movements a day, soft and occasionally liquid.  It 
was occasionally blood streaked, once a month.  The veteran 
complained of occasional bright red blood per rectum and 
occasion streaks of blood in stools (once or twice a month) 
on examination in May 1996.  He had five to seven bowel 
movements a day and vague abdominal pain.  There was 
bilateral lower quadrant tenderness.  The examiner diagnosed 
ulcerative colitis, ? flare.  A June 1996 colonoscopy showed 
mild colitis of the rectum and sigmoid.  A biopsy showed 
chronic inflammation, which was not a specific findings of 
ulcerative colitis.  On examination in September 1996, the 
veteran reported that his symptoms were stable, with two to 
three loose bowel movements a day and bloody stools two to 
three times per month.  His weight was stable.  The 
impression was ? ulcerative colitis, stable.  The veteran 
weighed 200.2 pounds in December 1997.    

At a personal hearing before the Board in August 1997, the 
veteran complained of flare-ups lasting one to three days, 
anal itch, a rash "sometimes," and "sometimes" bleeding 
"a little bit" with bowel movements.  Bleeding occurred 
every two to three months.  He also occasionally experienced 
diarrhea, maybe once a month.  He took medication, which he 
stated did not help.  He was treated at the VAMC only for 
testing.  He did not seek treatment during flare-ups.  He was 
still in remission.  The veteran further stated that he 
experienced abdominal pain, which could occur any time.  He 
stated that he sometimes did not go to work or school because 
of his symptoms.  He lost approximately 6 or 7 days of work 
in the last year.  He worked as an overnight stocker and was 
a full-time student.  He did not know how many days he missed 
from school.  He had lost 10 to 11 pounds during the past 
month (from 203 to 190-191).  He denied any recent 
hospitalization for his condition.  

The veteran underwent VA intestines examination in March 
1998.  He was on no therapy.  He denied any weight gain or 
loss.  He had occasional nausea and denied constipation.  He 
had three to five bowel movements a day and was seeing 
increased darkness of stools over the past month, with 
occasional nausea.  The examiner described the veteran was 
well developed and well nourished.  The abdomen was flat, 
soft and nontender without organomegaly, mass, bruit or 
fistula.  Stool was expressed, which was trace heme positive.  
There was no evidence of malnutrition, anemia or any other 
evidence of chronic debility.  There was no abdominal pain.  
An upper gastrointestinal series (UGI) with small bowel 
follow through was unremarkable.  Air contrast barium enema 
was normal.  The examiner diagnosed history of ulcerative 
colitis with negative barium enema and trace heme positive 
stool.  

The veteran was examined by a VA gastroenterologist in July 
1998.  The examiner noted that after treatment in 1993 with 
rectal steroids and Sulfasalazine, the veteran's condition 
went into remission.  He stopped having bloody diarrhea, 
tenesmus, urgency, and the six to eight bowel movements a day 
he was having prior to remission.  The veteran denied any 
weight gain or loss, nausea, vomiting, or constipation or 
diarrhea in the last several years except with an occasional 
flu episode.  He normally had one formed bowel movement a day 
and sometimes two bowel movements a day.  He only saw blood 
perhaps one or two times a year.  He never had fistula.  He 
was on no treatment.  On physical examination, he was well 
developed and well nourished.  There was no evidence of 
malnutrition, anemia or any other evidence of chronic 
debility.  There was no abdominal pain or tenderness.  The 
abdomen was soft with normal bowel sounds and no 
organomegaly.  Rectal examination revealed normal tone and no 
masses.  The examiner reviewed the March 1998 barium enema 
and felt that there was a subtle abnormality within the 
rectum of a straightening and stiffening of the rectal wall, 
but that there were no micro-ulcerations.  The sigmoid and 
the rest of the colon were completely normal.  A flexible 
sigmoidoscopy was performed, which showed evidence of 
ulcerative proctitis with erythema, friability and edema in 
the distal rectal segment extending up to a level of about 15 
centimeters.  The remainder of the examination was normal.  
The examiner indicated that with the ulcerative colitis in 
remission there were no ulcers within the mildly inflamed 
area of the rectum.  The examiner further stated that 
ulcerative proctitis was a chronic disease at the mild end of 
ulcerative colitis, and that the likelihood of his having 
recurrence of the ulcerative colitis was greater than 50 
percent.  However, the veteran's functional status was 
currently unrestricted.

After review of the evidence of record and by application of 
the above criteria for evaluation of the veteran's service-
connected ulcerative colitis, the Board concludes that 
entitlement to a disability evaluation in excess of the 
currently assigned 30 percent is not warranted.  The 
veteran's condition has been in remission since 1993, with 
only periodic flare-ups, i.e., in March 1995 and May 1996.  
There have been no complaints or findings of malnutrition, 
health only fair, anemia, general debility, or liver abscess 
since 1993.  The veteran has been consistently described as 
well nourished.  Functional status was most recently 
described as unrestricted in 1998.  

In weighing the evidence of record, the Board finds the 
veteran's contentions to be credible and consistent with the 
objective medical findings on examination, and that this 
evidence supports the 30 percent disability evaluation 
currently assigned.  In this case, the preponderance of the 
evidence of record, at any time since February 1993, is 
against a disability rating in excess of 30 percent for 
service-connected ulcerative colitis.  Elevation to a higher 
evaluation is not warranted because the severity of the 
overall disability does not warrant such elevation under the 
relevant criteria.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7323 (1998).  The doctrine of the benefit of the doubt is not 
for application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 7323, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected ulcerative colitis.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
In August 1997, the veteran testified that he missed only 6 
or 7 days of work in the last year.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected ulcerative colitis is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

